DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an apparatus for wireless power and data communication incorporating an implantable or wearable electronic device, the apparatus comprising: a powering medium comprising a transmission coil electrically coupled to a source providing a power signal and a data signal, the powering medium generating a magnetic field for transmitting the power signal and the data signal wirelessly by the transmission coil; an implantable or wearable inductively powered device comprising a wireless interface communicatively coupled to an application circuit, the wireless interface comprising a pulse radio transmitter and an inductive receiving circuit that comprises an inductive data receiver and inductive power receiver, the inductive power receiver configured to receive the wirelessly transmitted power signal and data signal and provide the received power signal and data signal to the application circuit, and/or and to wirelessly transmit data received from the application circuit with the pulse radio transmitter by an antenna, the pulse radio transmitter transmitting a pulse train representation of the data to be wirelessly transmitted, the pulse train generated by clipping the power signal; a computer comprising the source and a processor: and a 
Claim 12 is allowable over the prior art of record, because the prior art of record does not disclose a method for wirelessly powering and communicating with an implantable or wearable electronic device, the method comprising: wirelessly transmitting a power signal and a data signal via a magnetic field generated by a transmission coil electrically coupled to a source providing the power signal and the data signal; receiving the wirelessly transmitted power signal and data signal at the implantable or wearable inductively powered device using an inductive data receiver and an inductive power receiver; communicating the power signal and the data signal from the inductive data receiver and inductive power receiver to an application circuit, the application circuit configured to generate data; clipping the power signal to produce a clipped signal as a pulse-train representation of the data; transmitting the clipped signal by an antenna; and receiving the transmitted data at a receiver and providing the data to a computer comprising a processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836